Case 20-00523            Doc 15   Filed 06/01/20 Entered 06/01/20 11:27:56      Desc Main
                                    Document     Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


 In Re:                                         )
                                                )
 BENJAMIN W. VANHORN                            )   Chapter 7 Bankruptcy
                                                )   Case No. 20-00523
                                                )
            Debtor(s).                          )


                                          ORDER

          The matter before the court is the Trustee’s Motion for Extension of Time to

 Object to Exemptions (Docket Entry 14). In the Motion, the Trustee seeks an additional

 thirty (30) days for the Trustee and U.S. Trustee only, pursuant to N.D.L.R. 4003-1(c),

 within which to object to the Debtor’s claimed exemptions. Having reviewed the file and

 being advised of all the circumstances contained therein, the Court finds that the Motion

 should be GRANTED.

          IT IS THEREFORE ORDERED that the Trustee and US Trustee shall have an

 additional thirty (30) days up to and including July 18, 2020, to submit objections to the

 Debtor’s claimed exemptions.

          DATED AND ENTERED:
          June 1, 2020


                                         _______________________________
                                         United States Bankruptcy Judge



 Order prepared by:
 Sheryl L. Schnittjer
 Chapter 7 Trustee
